Name: Commission Regulation (EEC) No 130/91 of 18 January 1991 concerning applications for STM licences for imports of rice into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 14/46 Official Journal of the European Communities 19 . 1 . 91 COMMISSION REGULATION (EEC) No 130/91 of 18 January 1991 concerning applications for STM licences for imports of rice into Portugal the entry into force of Regulation (EEC) No 45/91 for STM licences for imports of rice into Portugal corresponding to the abovementioned target ceiling ; whereas, accordingly, measures should be taken to prevent disturbance of the Portuguese rice market, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 45/91 of 8 January 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal ('), provides for a target ceiling of 10 000 tonnes covering the period up to 28 February 1991 ; HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences is hereby suspended for applications lodged as from 15 January 1991 . Article 2 This Regulation shall enter into force on 19 January 1991 . Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on the first working day following This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 6, 9 . 1 . 1991 , p . 14. (2) OJ No L 57, 1 . 3 . 1986, p. 1 . V) OJ No L 293, 27 . 10 . 1988 , p . 7.